DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application is said to be a CON of Application No. 16/539,964.  Claims 1-20 presented via Preliminary Amendment are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted to date are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  In this regard, please note the Examiner’s comments provided thereon.

Claim Objections
Claim 8 (last two lines thereof) should be amended as follows: --…wherein the grade beam footings and the slab have contiguous coplanar upper surfaces.--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1, the structural cooperative relationship with respect to the frame, the rebar cage and the other claimed prefabricated elements is unclear.  Clarification is requested.
Regarding independent claim 12, the structural cooperative relationship with respect to the wall panels, roof panels, frames and rebar cages is unclear.  Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-20 are rejected under 35 U.S.C. 103 as unpatentable over Wells (U.S. Patent No. 6,003,280), in view of Berkey (U.S. Patent Application Publication No. 2003/0233798) and Miller (U.S. Patent No. 8,528,296).
Regarding independent claims 1, 12 and 20, and dependent claim 8, Wells describes a building system/method of constructing a building, comprising:
selecting a standard dimension which is less than a wide-load trucking permit limit (col. 5, ll. 1-4 and ll. 26-34), 
designing a building including a plurality of pre-welded prefabricated elements (col. 2, ll. 28-40; col. 5, ll. 26-34), wherein each prefabricated element has a width corresponding to the selected standard dimension, and the plurality of pre-welded prefabricated elements includes: a wall panel (36) including a plurality of vertical studs connected to a strongback and a sheathing material (Fig. 2), a roof panel (34) including a first pair of parallel structural members (32), a second pair of parallel structural members extending between the first pair of parallel structural members (32; Figs. 1 and 2), and a decking material (Figs. 1 and 2), and a laterally resistive frame (22, 24, 26, 28 taken together; Fig. 1), 
fabricating each of the plurality of prefabricated elements at a manufacturing plant (col. 5, ll. 1-4); 
transporting the plurality of prefabricated elements by truck from the manufacturing plant to a building site (col. 5, ll. 1-4),
assembling the plurality of prefabricated elements at the building site (col. 9, ll. 41-44), and 
providing a foundation (76) including intersecting grade beam footings having a uniform width and depth (col. 8, ll. 10-15).
	Wells does not appear to expressly describe a grid-based building design that includes the slab and grade beam footings having contiguous coplanar upper surfaces. 
As evidenced by Miller, it was old and well-known in the art to utilize a grid-based building design (col. 2, ll. 51-55; Figs. 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a grid-based building design to streamline the building construction process.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
As evidenced by Berkey, it was old and well-known in the art to provide the slab (20) and grade beam footings (18) with contiguous coplanar upper surfaces, wherein the grade beam footings include prefabricated rebar cages (Berkey Figs. 2-4B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orient and position the recited structure as claimed to bolster the structural integrity of the system.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Wells as modified by Berkey and Miller result in the claimed invention.

Regarding claim 7, wherein the standard dimension is less than 11 feet (Wells col. 5, ll. 1-4 and ll. 26-34).

Regarding claim 9, wherein the assembling step does not include welding (see e.g., Wells Figs. 1 and 2; Berkey Figs. 2-4B).

Regarding claim 10, wherein bolting the wall panel to the steel frame includes bolting the strongback of the wall panel to a structural member of the steel frame (see e.g., Wells Figs. 1 and 2; Berkey Figs. 2-4B).

Regarding claim 11, wherein bolting the roof panel to the steel building frame includes bolting the roof panel to an angled plate fixed to a structural member of the steel frame (see e.g., Wells Figs. 1 and 2; Berkey Figs. 2-4B).

Regarding claim 13, wherein the designing step includes locating each included column on an intersection of lines of the grid, and locating each laterally resistive frame to extend between two intersections of lines of the grid (see e.g., Wells Figs. 1 and 2; Berkey Figs. 2-4B; Miller Figs. 1-4).

Regarding claim 14, wherein the designing step further includes locating a plurality of intersecting grade beam footings along lines of the grid (see e.g., Wells Figs. 1 and 2; Berkey Figs. 2-4B; Miller Figs. 1-4).

Regarding claim 15, wherein the selected standard dimension is greater than the width of the prefabricated wall panels and roof panels, and the assembling step includes allowing gaps between erected panels (see e.g., Wells Figs. 1 and 2; Berkey Figs. 2-4B; Miller Figs. 1-4).

Regarding claim 16, further including sealing any gaps remaining after the assembling step (see e.g., Wells Figs. 1 and 2; Berkey Figs. 2-4B; Miller Figs. 1-4).

Regarding claim 17, wherein a least a portion of the fabricating step is completed prior to breaking ground at the building site (see e.g., Wells Figs. 1 and 2; Berkey Figs. 2-4B; Miller Figs. 1-4).

Regarding claim 18, wherein fabricating the rebar cages includes cutting connecting bars and including the connecting bars with the rebar cages for transportation, and assembling the rebar cages includes doweling together the rebar cages with the connecting bars (see e.g., Wells Figs. 1 and 2; Berkey Figs. 2-4B; Miller Figs. 1-4).

Regarding claim 19, wherein the assembling step includes setting the laterally resistive frames in footings without drag anchors (see e.g., Wells Figs. 1 and 2; Berkey Figs. 2-4B; Miller Figs. 1-4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-19 of U.S. Patent No. 11,078,660, in view of Miller.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claim are present in the noted claims of the '660 patent and/or are obvious variants thereof, except for a grid-based building design.  As evidenced by Miller, it was old and well-known in the art to utilize a grid-based building design (col. 2, ll. 51-55; Figs. 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a grid-based building design to streamline the building construction process.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Moreover, the Examiner notes that the Restriction Requirement in Application No. 16/539,654 was withdrawn in the Notice of Allowance mailed on 2 April 2021.  Accordingly, it is the Examiner’s view that the rejected claim is properly subject to rejection for double patenting.

Allowable Subject Matter
Claim 2 would appear to be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth above and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/
Primary Examiner, Art Unit 3635